Citation Nr: 1409896	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-42 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to November 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

In February 2012, the Board remanded this matter for additional development and readjudication. 

The issue of entitlement to a rating in excess of 10 percent for right ankle sprain with osteochondritis dessicans has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted.

In the February 2012 remand, the Board instructed that the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder was returned to the Board for further appellate action.  

A review of the record reveals that the Veteran was initially represented by Veterans of Foreign Wars of the United States (VFW).  A VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing Georgia Department of Veterans Services as the Veteran's representative, was received in March 2012.  The SSOC issued in October 2012 and VA Form 8 (Certification of Appeal) issued in October 2012 each incorrectly identified the Veteran's representative as VFW. 

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2013).  In addition, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Based on the foregoing, the Veteran's newly appointed representative, Georgia Department of Veterans Services, must be given the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

The case must be forwarded to the Veteran's appointed representative, Georgia Department of Veterans Services, for the purpose of executing a VA Form 646, Statement of Accredited Representative in Appealed Case. Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

